Case 2:20-cv-01490-JMA-ST Document 20-2 Filed 12/01/20 Page 1 of 2 PagelD #: 141

KXHIBIT 2

 
Saul Zabel!

From:
Sent:
Ta:
Subject:

For the file,

Jennifer Pape <jenniferpape@icloud.com>
Saturday, February 15, 2020 9:55 PM

Saul Zabell

Jen / spca OT reply.

Sent fram my iPhone

Begin forwarded message:

From: Jennifer Pape <jpape@scspca.us>

Date: December 12, 2019 at 6:25:49 PM EST

To: "jenniferpape@icloud.com" <jenniferpape@icloud.com>
Subject: Fwd: Duty officer

oe Forwarded message -—------

From: Sgt. Don Bambrick <dbambrick@scspca.us>
Date: Thu, Jun 7, 2018 at 8:43 PM

Subject: Re: Duty officer

To: Jennifer Pape <jpape@scspca.us>

| don’t decide who gets put on the roster. | haven’t spoken to Roy but | spoke to Lois and you're off the
future rosters.

On Thu, Jun 7, 2018 at 8:40 PM Jennifer Pape <jpape@scspca.us> wrote:
| Hi Don , | just wanted to clarify why Roy asked that | don’t be put on future duty officer schedules .
| lam sure you aren't aware, but | am doing 40 work hours per week , plus a minimum of 25-30 more
volunteer hours , plus covering phones every morning. I’m working 12 straight hours a day 5 days a
' week with not even a break , and also going out and getting cailed out on weekends. | need a break at
| some point or I'm going to die. .
: That being said , | have always been known to cover people for weekend duty (east and west } quite
| frequently and also respond when the person scheduled doesn’t answer the call. | will continue to do
| so.
i | realize this weekend is too short notice to take me off.
Thanks , Jen.
Don Bambrick, Lieutenant #188
Suffolk County SPCA
631-382-7722
631-450-2389
Fax: 631-382-4042

dbambrick@scspca.us

PL_ooocd2
